UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6845



OLANDO RAVI BHARAT,

                                                Petitioner - Appellant,

          versus


PATRICK CONROY; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-02-142-S)


Submitted:   October 9, 2002                 Decided:   October 25, 2002


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Allen Nathans, Baltimore, Maryland, for Appellant. Ann Norman
Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Olando Ravi Bharat seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude on the reasoning of the

district court that Bharat has not made a substantial showing of

the denial of a constitutional right. See Bharat v. Conroy, No. CA-

02-142-S (D. Md. May 1, 2002).   Accordingly, we deny a certificate

of appealability and dismiss the appeal.   See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2